Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kris Rhu on 05/19/2022.
The application has been amended as follows: 

Please amend claim 15 to the following:
	15. A magnetic sensor, comprising:
	a first gradiometer aligned along a first axis,
wherein the first gradiometer comprises a first gradiometer center on the first axis, and
wherein the first gradiometer comprises a first sensing element and a second sensing element;
	a second gradiometer aligned along a second axis,
wherein the second gradiometer comprises a third sensing element and a fourth sensing element,
wherein the second gradiometer comprises a second gradiometer center of the second axis,
wherein the first axis and the second axis are perpendicular to a center of a rotational axis of a rotatable object,
wherein the first gradiometer center is offset from the center of the rotational axis and the second gradiometer center is offset from the center of the rotational axis, 
wherein the first axis and the second axis intersect at a gradiometer intersection that is offset from at least one of the first gradiometer center or the second gradiometer center, 
wherein the gradiometer intersection is between the first sensing element and the second sensing element and between the third sensing element and the fourth sensing element, 
wherein the first axis and the second axis are non-collinear, non-orthogonal, and non-parallel to each other, 
wherein the first sensing element, the second sensing element, the third sensing element, and the fourth sensing element are configured to sense a set of magnetic field components that are perpendicular to the center of the rotational axis, and
wherein the set of magnetic field components are measured from a magnetic field generated by a magnet configured to co-rotate with the rotatable object; and
a digital signal processor to:
determine, based on the set of magnetic field components, an angular position of the rotatable object.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 15, and 18, the closest prior art is considered Ausserlechner (US 2015/0137796 herein referred to as ‘796) and Ausserlechner (US 2015/0022192 herein referred to as ‘192).
	Fig. 2C of ‘796 teaches most of the limitations of the independent claims (see office action 12/21/2021). However, Fig. 2C does not teach “wherein the gradiometer intersection is between the first sensing element and the second sensing element and between the third sensing element and the fourth sensing element”. Fig. 2B does teach this missing limitation. However, it would not have been obvious for one or ordinary skill in the art to modify the embodiment of Figure 2C in view of the embodiment of Figure 2B to disclose "wherein the gradiometer intersection is between the first sensing element and the second sensing element and between the third sensing element and the fourth sensing element," as recited in claim 1. In fact, Figure 2B teaches away from the embodiment in Figure 2C. Paragraph 0044 of '796 recites that the "six sensor elements 114a-114f are equidistantly arranged on the reading circle on surface 112 of die 110, with pairs of sensor elements (e.g., 114 a and 114 d, 114 b and 114 e, etc.) being diametrically opposed with one another." Thus, unlike in Figure 2C, Figure 2B discloses sensor element pairs that are arranged diametrically opposed with one another, i.e., on opposite sides of PRA, and are arranged on the same reading circle. Thus, the distance between each sensor element 114a-114f and the PRA are the same, i.e., equidistant. Figure 2C, on the other hand, requires one sensor element, of a sensor element pair, to be arranged on an inner reading circle, and the other sensor element to be arranged on an outer reading circle that has a different radius than the inner reading circle. Thus, the sensor elements of a sensor element pair are not equidistant from PRA. Any modification of Figure 2C that would result in sensor elements of a sensor element pair being diametrically opposed with one another and equidistant from the PRA would result in the embodiment of Figure 2B, which fails to disclose, for example, "wherein the first gradiometer center is offset from the center of the rotational axis and the second gradiometer center is offset from the center of the rotational axis," and "wherein the first axis and the second axis intersect at a gradiometer intersection that is offset from at least one of the first gradiometer center or the second gradiometer center," as recited in claim 1. Further, there is no motivation to modify the embodiment in Figure 2C in view of the embodiment in Figure 2B that would result in the alleged combination.
	‘192 teaches the limitation "wherein the gradiometer intersection is between the first sensing element and the second sensing element and between the third sensing element and the fourth sensing element" [See Fig. 1]. However, ‘192 teaches away from the embodiment in Figure 2C of AUSSERLECHNER '796. Paragraph 0118 of AUSSERLECHNER '192 recites that, "In the embodiment shown in FIG. 1, the third and fourth magnetic sensor elements 180-3, 180-4 are arranged along the second gradiometer direction 150-2 perpendicular to the first gradiometer direction 150-1" (emphasis added). Thus, unlike in Figure 2C of '796, Figure 1 of '192 discloses two sensor element pairs, the first pair being arranged along a first axis and the second pair being arranged on a second axis that is perpendicular to the first axis. Claim 1 recites that "the first axis and the second axis are non-collinear, non-orthogonal, and non-parallel to each other" (emphasis added) and Figure 1 of '192 teaches away from this feature. Further, there is no motivation to modify the embodiment in Figure 2C of '796 in view of the embodiment in Figure 1 of '192 that would result in the alleged combination.
	Therefore, independent claims 1, 15, and 18 overcome the most relevant prior art. Claims 2, 5-8, 10-14, 16-17, 19, and 21-24 are considered allowable for depending on one of said independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385. The examiner can normally be reached Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RISHI R PATEL/Primary Examiner, Art Unit 2896